Citation Nr: 0717897	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-08 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L3-4 and L5-S1, currently evaluated as 40 percent 
disabling.  

2.  Entitlement to an increased rating for post-traumatic 
arthritis, left hip and left knee, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active service from June 1973 to May 1977, 
and from March 1984 to January 1990. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Waco, Texas, which denied the veteran's claims of 
entitlement to an increased rating for herniated nucleus 
pulposus, L3-4 and L5-S1, evaluated as 40 percent disabling, 
and an increased rating for post-traumatic arthritis, left 
knee, evaluated as 10 percent disabling.  

The Board notes that in a letter, received in May 2005, the 
veteran stated that he desired to withdraw his appeals on two 
issues.  Specifically, he stated that he desired to withdraw 
his appeals on the issue of entitlement to increased ratings 
for a left index finger condition, and a bilateral foot 
condition.  Accordingly, these issues are no longer before 
the Board.  See 38 C.F.R. § 20.204 (2006).

The issue of entitlement to an increased rating for post-
traumatic arthritis, left hip and left knee, currently 
evaluated as 10 percent disabling, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's herniated nucleus pulposus, L3-4 and L5-S1, is 
productive of complaints of pain, and some loss of motion; 
his low back disability is not shown to be productive of 
unfavorable ankylosis, or incapacitating episodes of having a 
total duration of at least six weeks during the past 12 
months.  


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
service-connected herniated nucleus pulposus, L3-4 and L5-S1, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 
(2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased rating for herniated nucleus pulposus, L3-4 and 
L5-S1

The veteran argues that he is entitled to an increased rating 
for his herniated nucleus pulposus, L3-4 and L5-S1, with 
sciatic neuropathy, and his post-traumatic arthritis, left 
knee.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2006).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The words "slight," "moderate" and "severe" as used in the 
various diagnostic codes are not defined in the VA Schedule 
for Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6 (2006).  It should also be noted that use of terminology 
such as "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (2006).

As for the history of the veteran's low back disorder, see 38 
C.F.R. § 4.1 (2006), the veteran's service medical records 
include his a medical board report, dated in September 1989, 
which shows that in the early 1980s, he was noted to have 
chronic low back pain, and to have undergone lumbar 
diskectomy.  Associated reports note that he had been 
profiled eleven times for his back pain, and that he was 
determined to be unfit for duty due to pain and limitation of 
motion.  The post-service medical evidence shows that he 
received a number of treatments for low back pain, to include 
epidural steroid injections.  Magnetic resonance imaging 
(MRI) studies, dated in 1993, 1996 and 1999, showed an L3-4 
laminectomy with canal stenosis/extruded disc, multiple level 
degenerative disc disease with facet hypertrophy, and 
moderate right paracentral L2-3 disc protrusion with mild 
spinal stenosis.  

In August 1990, the RO granted service connection for 
herniated nucleus pulposus, L3-4 and L5-S1, with sciatic 
neuropathy, evaluated as 40 percent disabling.  On July 20, 
2004, the veteran filed his claim for an increased rating for 
his low back disorder.  In December 2004, the RO denied the 
claim.  The veteran has appealed.

Under 38 C.F.R. § 4.71a (2006), DC 5243 (intervertebral disc 
syndrome) is rated under the "General Rating Formula for 
Diseases and Injuries of the Spine."  The General Rating 
Formula provides that an evaluation of 40 percent is 
warranted for favorable ankylosis of the entire thoracolumbar 
spine or forward flexion of the thoracolumbar spine of 30 
degrees or less.  A 50 percent rating is warranted for 
unfavorable ankylosis of the entire thoracolumbar spine.  
Under the Formula for Rating Intervertebral Disc Syndrome 
(IDS) Based on Incapacitating Episodes, a 40 percent rating 
is warranted for intervertebral disc syndrome, with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months.  A 60 
percent disability evaluation is warranted for IDS with 
incapacitating episodes of having a total duration of at 
least six weeks during the past 12 months.  

A Note to the General Rating Formula for Diseases and 
Injuries of the Spine provides: Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code. [Note 1].

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are 
the maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

A Note to the Formula for Rating IDS Based on Incapacitating 
Episodes states: an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.  [Note 1].

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

The Board finds that a rating in excess of 40 percent is not 
warranted under DC 5243, the General Rating Formula, or the 
Formula for Rating IDS Based on Incapacitating Episodes.  
With regard to the General Rating Formula, there is no 
competent evidence to show that the veteran has unfavorable 
ankylosis of the entire thoracolumbar spine.  In this regard, 
the claims files include a VA spine examination report, dated 
in March 2006, which shows that the veteran's spine had 
extension to 15 degrees, flexion to 50 degrees, and both 
lateral flexion and rotation to 20 degrees (bilaterally).  
The report specifically notes that there was no thoracolumbar 
ankylosis.  An October 2004 VA examination report shows that 
the veteran's spine had extension to 10 degrees, flexion to 
80 degrees, and lateral flexion and rotation to 30 degrees 
(bilaterally).  The Board notes that other medical evidence 
of record includes VA progress notes, dated between 2003 and 
2005, and that none of this evidence shows that the veteran 
has unfavorable ankylosis of the entire thoracolumbar spine.  

With regard to the Formula for Rating IDS Based on 
Incapacitating Episodes, the evidence is insufficient to show 
that the veteran has incapacitating episodes of having a 
total duration of at least six weeks during the past 12 
months.  The March 2006 VA examination report notes 
complaints of weekly mild flare-ups that lasted two to three 
days, with occasional severe flare-ups that lasted two to 
three weeks.  The report notes complaints of severe decreased 
motion during flare-ups, and moderate spasms.  On 
examination, the lumbar sacrospinals had no spasm, atrophy, 
guarding, pain with motion, tenderness or weakness.  It was 
noted that he could walk 1/4 of a mile, and that although his 
range of motion was reduced, it was "normal" for him.  
Muscle tone was normal.  There was some impairment to light 
touch in the lower extremities, bilaterally.  Ankle and knee 
reflexes, and abdominal reflexes, were 3+, bilaterally, with 
normal plantar flexion bilaterally.  The total number of days 
of incapacitating episodes was determined to be four.  The 
report notes an impression from an imaging study of 
degenerative spondylosis with small spurs on the body of L3, 
L4 and L5, and a diagnosis of status post laminectomy.  The 
October 2004 VA examination report notes no history of flare-
ups, and that there were no neurological or sensory deficits.  
Deep tendon reflexes at the ankles and knees were symmetrical 
and equal.  The diagnosis was degenerative arthritis of the 
lumbar spine.  The VA progress notes show that the veteran 
received a number of treatments for low back symptoms through 
2004, and once in 2005.  A March 2004 note shows that 
strength findings were 5/5.  

In summary, the evidence is insufficient to show that the 
veteran has unfavorable ankylosis of the entire thoracolumbar 
spine, or incapacitating episodes of having a total duration 
of at least six weeks during the past 12 months.  In 
particular, the evidence pertaining to deep tendon reflexes, 
neurological deficits, sensory examination and treatment does 
not show that these criteria have been met.  With regard to 
associated neurological abnormalities, the veteran has not 
been diagnosed with any neurological disorders that are 
related to his low back disorder.  See General Rating 
Formula, Note 1; March 2005 rating decision.  In this regard, 
the VA progress notes show that the veteran has massive 
exogenous obesity, and suspected paresthesias, coolness, and 
numbness of the legs probably due to a combination of 
neuropathy and peripheral artery disease.  See e.g., October 
2004 VA progress note.  The March 2006 VA examination report 
notes that he had a wide variety of complaints, to include 
dizziness, and fecal and urinary symptoms, and that his 
urinary frequency and falls were related to use of diuretics.  
A March 2006 VA peripheral nerves examination report notes 
some numbness at the toes.  There was no diagnosis.  
Accordingly, the Board finds that a rating in excess of 40 
percent is not warranted under the General Rating Formula, or 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5243.  

Under 38 C.F.R. § 3.321(b)(1), when the disability picture is 
so exceptional or unusual that the normal provisions of the 
rating schedule would not adequately compensate the veteran 
for his service-connected disability, an extraschedular 
evaluation will be assigned.  However, in this case, the 
October 2004 VA examination report notes that the veteran was 
employed as a bus driver.  During his hearing, held in May 
2005, the veteran stated that he worked part-time (four to 
five hours per day, 20 to 25 hours per week) as a bus driver, 
that he could not offer passengers assistance due to his back 
condition, and that he lost about one week of work every 12 
to 18 months due to back symptoms.  In addition, the Board 
notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected disability is demonstrated, nor is there any other 
evidence that this condition involves such disability that an 
extraschedular rating would be warranted under the provisions 
of 38 C.F.R. § 3.321(b)(1).  In making this determination, 
the Board notes that it has paid particular attention to the 
veteran's testimony as well as the medical evidence and does 
not find that the veteran's disability causes a marked 
interference with his employment.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in August 2004 the RO sent the 
veteran a notice letter (hereinafter "VCAA notification 
letter") that informed him of the type of information and 
evidence necessary to support his claim, i.e., evidence 
showing that his service-connected condition has gotten 
worse.  The RO's letter informed the veteran of his and VA's 
respective responsibilities for obtaining information and 
evidence under the VCAA and contained a specific request for 
the veteran to provide additional evidence in support of his 
claim.  He was asked to identify all relevant evidence that 
he desired VA to attempt to obtain.  The VCAA letter was 
mailed to the appellant prior to the initial RO adjudication 
of his claim.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any effective date matters.  
The veteran was afforded sufficient notice in March 2006, and 
in any event, as the claim has been denied, any question as 
to the appropriate effective date to be assigned is moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO has 
obtained the veteran's service medical records, and VA and 
non-VA medical reports.  The veteran has been afforded 
examinations for the disability in issue.  The Board 
therefore finds that a decision on the merits at this time 
does not violate the VCAA, nor prejudice the appellant under 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER


A rating in excess of 40 percent for herniated nucleus 
pulposus, L3-4 and L5-S1, is denied.



REMAND

In August 1990, the RO granted service connection for post-
traumatic arthritis, left knee and left hip, evaluated as 10 
percent disabling.  See 38 C.F.R. § 4.71a, DC 5003 (2006) 
(stating that where the limitation of motion of the specific 
joint or joints involved is noncompensable under the codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003).  

On July 20, 2004, the veteran filed his claim for an 
increased rating.  In December 2004, the RO denied the claim 
for an increased rating for post-traumatic arthritis, left 
knee and left hip.  The veteran perfected an appeal.

The veteran has not been afforded a VA examination of his 
left hip, although this has been characterized as part of his 
service-connected disability.  This should be accomplished on 
remand.  Any recent VA treatment records could also prove 
relevant, and should be requested.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's treatment records for his left 
knee and left hip disorders from the 
Amarillo and Lubbock VA treatment 
facilities, dated since May 2005.

2.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the requested 
examination.  The examiner should 
indicate in the report that the claims 
file was reviewed.  All necessary tests 
should be conducted and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected arthritis of the left 
knee and left hip.

The examiner should report the range of 
motion measurements for the left knee 
and left hip, in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be 
addressed: (1) pain on use, including 
during flare- ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner is 
asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee 
or left hip is used repeatedly.  All 
limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any evidence of ankylosis or 
recurrent subluxation or lateral 
instability of the left knee, and if so, 
to what extent.

The examiner must provide a 
comprehensive report including complete 
rationales for all conclusions reached.

3.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


